Citation Nr: 0811761	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Valley View Regional Hospital on February 27, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






FINDINGS OF FACT

1.  The appellant is a veteran who served on active duty from 
February 1953 to February 1955, and from October 1961 to 
March 1965.  

2.  On December 10, 2007, the Board issued a remand in the 
appellant's case.  

3.  Subsequently, on January 3, 2008, the Board was notified 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in Muskogee, Oklahoma, that the appellant died in 
October 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On December 10, 2007, the Board issued a remand in this 
appeal, addressing the issue of entitlement to reimbursement 
of unauthorized medical expenses.  

Subsequent to the issuance of the December 10, 2007 remand, 
the Board received notification from the Muskogee RO that the 
appellant had died on October [redacted], 2007, prior to the Board's 
remand order.  The Board was not aware of the appellant's 
death prior to promulgating the December 10, 2007 remand.  

As a matter of law, veterans' claims on appeal to the Board 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  In these circumstances, the appropriate remedy is to 
withdraw the Board remand and dismiss the appeal.  Landicho, 
7 Vet. App. at 54.  Such action ensures that the Board 
decision or remand and underlying RO decision will have no 
preclusive effect in the adjudication of any accrued-benefits 
claims derived from the veteran's entitlements.  Id.  

Accordingly, the December 10, 2007 Board remand addressing 
the issue of entitlement to reimbursement of unauthorized 
medical expenses is withdrawn.  Furthermore, the appeal has 
become moot and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER TO DISMISS

The December 10, 2007 Board remand is withdrawn, and the 
appeal is DISMISSED.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


